      Case 1:20-cv-01185-DNH-DJS Document 28 Filed 04/12/21 Page 1 of 1




April 12, 2021



Honorable Daniel J. Stewart
United States Magistrate Judge
James T. Foley United States Courthouse
445 Broadway—4th Floor
Albany, New York 12207


RE: John Doe v. Rensselaer Polytechnic Institute, 20-cv-1185


Dear Judge Stewart:

Please accept this letter as a joint submission from both parties respectfully requesting an
extension of the discovery deadline to August 30, 2021 and the motion deadline to September
30, 2021. In addition, enclosed with this letter is a duly signed proposed protective order
submitted for review and Order by this Court. Both parties have exchanged paper discovery and
anticipate marking numerous documents as protected subject to the proposed protective order.
Based on the foregoing, the parties respectfully request that the Court determine sufficient good
cause to extend the present discovery deadline.


Respectfully Yours,



________________
Julie A. Nociolo




Cc:    All Counsel of Record via CM/ECF

Enclosure
